             Case 1:16-cr-00653-FB Document 18 Filed 05/13/19 Page 1 of 1 PageID #: 70

                                       UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF NEW YORK

                                                225 CADMAN PLAZA EAST

                                                 BROOKLYN. N.Y. 11201
  CHAMBERS OF

. FREDERIC BLOCK

U.S. DISTRICT JUDGE

                                   FILED
                                IN CLERK'S OFFICE
                            US DISTRICT COURT E.D.N.Y.


                            A     MAY 1 3 2019        ★                                   5\4'\
                            BROOKLYN OFFICE




                                       Re.: USA v.
                                              CR'\U-US?>
        Dear Counsel,

                        Please find enclosed a copy ofthe probation department's sentencing i   %   .
        recommendation in the above case which is currently scheduled for sentencing on Cx/vV'2-\V" r\
        J. Block has adopted a policy whereby he now discloses the sentencing recommendation ofthe
        probation department. The recommendation will be mailed to you and only this letter is being
        EOF filed.



                        If you should have any further questions feel free to contact me at
        (718)613-2425.



                                                                         espectfully,



                                                                        Case Manager




                                                 //
